Name: Council Regulation (EEC) No 1976/87 of 2 July 1987 laying down special measures applicable to raw tobacco of the 1987, 1988 and 1989 harvests of certain varieties
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 No L 184 / 54 Official Journal of the European Communities 3 . 7 . 87 COUNCIL REGULATION (EEC) No 1976 / 87 of 2 July 1987 laying down special measures applicable to raw tobacco of the 1987, 1988 and 1989 harvests of certain varieties 727 / 70 , and in particular to lower the intervention price for the variety ; whereas in view of the need to rebalance the market the lower price should apply to a number of consecutive harvests ; Whereas the action taken will reduce intervention expenditure and allow the level of the premium to be raised by way of compensation ; whereas in consequence producers will be able to obtain the norm price for the quantities that can be disposed of normally on the market , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 727 /70 of 21 April 1970 on the common organization of the market in raw tobacco (*), as last amended by Regulation (EEC) No 1974 / 87 ( 2 ), and in particular the second subparagraph of Article 13 ( 8 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas the Commission report provided for in Article 13 ( 1 ) of Regulation (EEC ) No 727 / 70 shows the quantity of the variety Burley EL from the 1985 harvest taken over by the intervention agencies to be substantially larger than both the quantity and the percentage of production laid down by Regulation (EEC) No 1469 / 70 (4 ), as amended by Regulation (EEC) No 1578 / 86 ( s ); whereas the data available at present point to the risk that the quantities taken over by the intervention agencies for the 1986 harvest might exceed the quantities and the percentage of production laid down by Regulation (EEC ) No 1469 / 70 ; Whereas it is necessary therefore to adopt special measures as provided for in Article 13 (4 ) of Regulation (EEC) No Article 1 The intervention price for tobacco of the 1987 , 1988 and 1989 harvests of the variety Burley EL shall be lowered to 75 % of the corresponding norm price . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN ( ») OJ No L 94 , 28 . 4 . 1970 , p. 1 . ( 2 ) See page 30 of this Official Journal , ( 3 ) OJ No C 89 , 3 . 4 . 1987 , p. 89 . (4 ) OJ No L 164 , 27 . 7 . 1970 , p . 35 . ( 5 ) OJ No L 139 , 24 . 5 . 1986 , p . 26 .